Citation Nr: 1646409	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

1.  Entitlement to service connection for a lung disorder including chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a skin condition, including of the bilateral arms and hands.

3.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

4.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

5.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion, degenerative joint disease of the right knee.

6.  Entitlement to an initial compensable rating for limitation of extension, degenerative joint disease of the right knee.


7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to a rating in excess of 20 percent for lumbar spine disability, status post hemilaminectomy.  

10.  Entitlement to a compensable rating for bilateral hearing loss.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty from September 1959 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


An August 2010 rating decision granted service connection for peripheral neuropathy right lower extremity with a rating of 20 percent; granted service connection for peripheral neuropathy left lower extremity with a rating of 20 percent; and denied increased ratings for lumbar spine disability, status post hemilaminectomy, and for bilateral hearing loss.  

A May 2012 rating decision granted service connection for degenerative joint disease of the right knee with a rating of 10 percent; granted service connection for limitation of extension of the right knee with a noncompensable rating; denied service connection for COPD, a skin condition of both arms and hands, residuals of a CVA, and for an acquired psychiatric disorder to include PTSD, anxiety, and depression.  

Since unemployability was asserted, the issue of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009), was also addressed in a statement of the case and was accepted as being on appeal as part of the higher rating claims. 


FINDING OF FACT

In November 2016, the Board was notified that the Veteran died in November 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 







							(Continued on the next page)

ORDER

The appeal is dismissed as to the issue of service connection for a lung disorder including COPD.

The appeal is dismissed as to the issue of service connection for a skin condition, including of the bilateral arms and hands.

The appeal is dismissed as to the issue of service connection for residuals of a CVA.

The appeal is dismissed as to the issue of service connection for an acquired psychiatric condition, to include PTSD, anxiety, and depression.

The appeal is dismissed as to the issue of an initial rating in excess of 10 percent for limitation of flexion, degenerative joint disease of the right knee.

The appeal is dismissed as to the issue of an initial compensable rating for limitation of extension, degenerative joint disease of the right knee.

The appeal is dismissed as to the issue of an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

The appeal is dismissed as to the issue of an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity currently 20 percent disabling.

The appeal is dismissed as to the issue of a rating in excess of 20 percent for lumbar spine disability, status post hemilaminectomy

The appeal is dismissed as to the issue of a compensable rating for bilateral hearing loss.  



							(Continued on the next page)

The appeal is dismissed as to the issue of entitlement to a TDIU.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


